Title: To Alexander Hamilton from Otho H. Williams, 2 December 1789
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, December 2, 1789. “Your private letter of the 25 Ulto. by the post, came safe to hand. The Words in my Letter, which you have taken Notice of, were intended merely as a reason for the appology which a deviation from the mode of remittance prescribed required; I regret that they escaped me, because they conveyed an allusion which was not designed as a reference to ‘any expression of yours,’ and were, therefore, improper to be addressed to you.… I beg you to accept of my appology.…”
